Exhibit 10.1
 
Amendment No. 2
 
to the
 
SPONSORED RESEARCH AGREEMENT
 
between
 
Universal Display Corporation
 
and
 
The University of Southern California




This Amendment No. 2 (this “Amendment”) shall amend and modify, to the extent of
any inconsistency, the Sponsored Research Agreement originally entered into
effective as of May 1, 2006, by and between Universal Display Corporation
(“UDC”) and the University of Southern California (“USC”), as previously amended
(the “Agreement”).  This Amendment shall be deemed effective as of May 1, 2009.


WHEREAS, USC has subcontracted a portion of the Research under the Agreement to
the University of Michigan (“Michigan”); and


WHEREAS, USC, Michigan and UDC desire to continue the Research under the
Agreement for an additional four (4) year period.


NOW THEREFORE, each of the parties hereto, intending to be legally bound, hereby
agrees as follows:


1. The period for performance of the Research is hereby extended for four (4)
additional years, through April 30, 2013.  The period from May 1, 2009 through
April 30, 2013 shall be referred to as (“Phase 5”) of the Research.


2. The Work Plan for Phase 5 of the Research is set forth in Exhibit A attached
hereto, which exhibit is hereby incorporated into the Agreement by reference.


3. The Budget for Phase 5 of the Research is set forth in Exhibit B attached
hereto, which exhibit is hereby incorporated into the Agreement by
reference.  Unless otherwise agreed in writing, the total annual amounts due
from UDC hereunder for performance of Phase 5 of the Research shall not exceed
the maximum annual budgeted amounts in Exhibit B.


4. Except as set forth herein, all of the other terms and conditions of the
Agreement shall remain the same and in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized representatives.




Universal Display Corporation
 
The University of Southern California
         
By:
   /s/ Steven V. Abramson
 
By:
   /s/ Jean Chan
Name:
   Steven V. Abramson
 
Name:
   Jean Chan
Title:
   President
 
Title:
   Senior Contracts & Grants Administrator
Date:
   May 7, 2009
 
Date:
   5/4/09
                               
   /s/ Mark E. Thompson
   
   /s/ Stephen Forrest
 
   Professor Mark E. Thompson
   
   Professor Stephen R. Forrest
 
   USC Principal Investigator
   
   Michigan Principal Investigator
         
Date:
   May 1, 2009
 
Date:
   May 6, 2009
         

 